21-07023-rdd   Doc 101   Filed 07/30/21 Entered 07/30/21 17:37:46   Main Document
                                     Pg 1 of 15
21-07023-rdd   Doc 101   Filed 07/30/21 Entered 07/30/21 17:37:46   Main Document
                                     Pg 2 of 15
21-07023-rdd   Doc 101   Filed 07/30/21 Entered 07/30/21 17:37:46   Main Document
                                     Pg 3 of 15
21-07023-rdd   Doc 101   Filed 07/30/21 Entered 07/30/21 17:37:46   Main Document
                                     Pg 4 of 15
21-07023-rdd   Doc 101   Filed 07/30/21 Entered 07/30/21 17:37:46   Main Document
                                     Pg 5 of 15
21-07023-rdd   Doc 101   Filed 07/30/21 Entered 07/30/21 17:37:46   Main Document
                                     Pg 6 of 15
21-07023-rdd   Doc 101   Filed 07/30/21 Entered 07/30/21 17:37:46   Main Document
                                     Pg 7 of 15
21-07023-rdd   Doc 101   Filed 07/30/21 Entered 07/30/21 17:37:46   Main Document
                                     Pg 8 of 15
21-07023-rdd   Doc 101   Filed 07/30/21 Entered 07/30/21 17:37:46   Main Document
                                     Pg 9 of 15
21-07023-rdd   Doc 101   Filed 07/30/21 Entered 07/30/21 17:37:46   Main Document
                                     Pg 10 of 15
21-07023-rdd   Doc 101   Filed 07/30/21 Entered 07/30/21 17:37:46   Main Document
                                     Pg 11 of 15
21-07023-rdd   Doc 101   Filed 07/30/21 Entered 07/30/21 17:37:46   Main Document
                                     Pg 12 of 15
21-07023-rdd   Doc 101   Filed 07/30/21 Entered 07/30/21 17:37:46   Main Document
                                     Pg 13 of 15
21-07023-rdd   Doc 101   Filed 07/30/21 Entered 07/30/21 17:37:46   Main Document
                                     Pg 14 of 15
21-07023-rdd   Doc 101   Filed 07/30/21 Entered 07/30/21 17:37:46   Main Document
                                     Pg 15 of 15
